
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5494
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 23, 2010
			Received
		
		
			September 29, 2010
			Read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To direct the Secretary of the Interior to
		  transfer certain properties to the District of Columbia.
	
	
		1.Transfer of Certain
			 PropertiesNot later than 90
			 days after the date of the enactment of this Act, the Secretary of the Interior
			 shall transfer to the District of Columbia by quitclaim deed all right, title,
			 and interest of the United States to the following properties in the District
			 of Columbia:
			(1)Square 336, Lot 828, as shown on Assessment
			 and Taxation Plat 3761–Y among the records of the Surveyor of the District of
			 Columbia (Shaw Junior High School recreation fields).
			(2)Square 542, Lot 85, as referenced on page
			 104 of Subdivision Book 141 and shown on Map 8634 among the records of the
			 Surveyor of the District of Columbia (Southwest Library).
			(3)Square 2864, Lot 830, as shown on
			 Assessment and Taxation Plat 3495–G among the records of the Surveyor of the
			 District of Columbia (Meyer Elementary School).
			(4)Reservation 277–A,
			 as shown on page 4 of Subdivision Book 134 among the records of the Surveyor of
			 the District of Columbia.
			(5)Square 2558, Lot
			 803, as shown on Assessment and Taxation Plat 65 among the records of the
			 Surveyor of the District of Columbia (a portion of the Marie H. Reed Community
			 Learning Center).
			(6)Square 2558, Lot
			 810, as shown on Assessment and Taxation Plat 65 among the records of the
			 Surveyor of the District of Columbia (a portion of the Marie H. Reed Community
			 Learning Center).
			
	
		
			Passed the House of
			 Representatives September 22, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
